Citation Nr: 0705862	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  04-25 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating greater than 30 
percent for total left hip replacement.   
  
2.  Entitlement to an extension of temporary total disability 
benefits for a period of convalescence pursuant to 38 C.F.R. 
§ 4.30 (2006) beyond June 1, 2003.     


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel



INTRODUCTION

The veteran had active military service from December 1969 to 
September 1971.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The issue of an increased rating for his service-connected 
total left hip replacement is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran underwent surgery for left hip replacement on 
April 2, 2002; in an April 2002 rating decision, the RO 
granted temporary total disability benefits effective for one 
month from April 2, 2002 through May 2, 2002.  Thereafter, 
the veteran was assigned the appropriate 100 percent 
schedular rating through June 1, 2003 for implantation of a 
prosthesis in the left hip.   

2.  The veteran is not entitled to an extension of temporary 
total disability benefits beyond a one-year period after his 
left hip replacement on April 2, 2002.  


CONCLUSION OF LAW

The criteria for extension of temporary total disability 
benefits under the provisions of 38 C.F.R. § 4.30 beyond June 
1, 2003 is without legal merit.  38 U.S.C.A. §§ 5107, 7104 
(West 2002); 38 C.F.R. § 4.30 (2006); Sabonis v. Brown, 6 
Vet. App. 426 (1994).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A temporary total disability rating will be assigned when it 
is established by report at hospital discharge or outpatient 
release that specified conditions are met.  38 C.F.R. § 4.30 
(2006).  A temporary total rating is assigned under 38 C.F.R. 
§ 4.30 if treatment of a service-connected disability 
resulted in: (1) surgery necessitating at least one month of 
convalescence; or (2) surgery with severe postoperative 
residuals such as incompletely healed surgical wounds, stumps 
of recent amputations, therapeutic immobilization of one 
major joint or more, application of a body cast, or the 
necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches (regular weight- 
bearing prohibited); or (3) immobilization by cast, without 
surgery, of one major joint or more.  38 C.F.R. § 4.30(a).  A 
total rating is effective the date of hospital admission or 
outpatient treatment and continuing for a period of one, two, 
or three months from the first day of the month following 
such hospital discharge or outpatient release.  38 C.F.R. § 
4.30.

The assignment of a temporary total convalescent rating under 
§ 4.30 is subject to time limits.  A total rating under 38 
C.F.R. § 4.30(a) may be extended for an additional one, two, 
or three months beyond the initial allowable three-month 
period for any of the conditions of entitlement listed 
therein.  38 C.F.R. § 4.30(b)(1).  However, an additional 
extension of one to six months beyond the maximum combined 
original and extended periods of six months may be had only 
if surgery resulted in severe post-operative residuals, or if 
there is immobilization by cast of one major joint or more 
without surgery, with the approval of the adjudication 
officer.  38 C.F.R. § 4.30(b)(2).

In this case, VA inpatient treatment records from West Palm 
Beach reveal that the veteran underwent total left hip 
replacement surgery associated with service-connected left 
hip arthritis on April 2, 2002.  In an April 2002 rating 
decision, the RO granted temporary total disability benefits 
under the provisions of 38 C.F.R. § 4.30 for a period of one 
month after the April 2, 2002 surgery.  According to a May 9, 
2002 VA treatment note, the veteran reported no further 
complaints, and he was able to ambulate independently and 
continue with his home exercise program.  Nonetheless, by 
regulation, his total rating must be followed by an 
appropriate schedular evaluation.  See 38 C.F.R. § 4.30.

In that regard, the RO then assigned the veteran a 100 
percent rating for one additional year until June 1, 2003 in 
accordance with Diagnostic Code 5054, hip replacement 
(prosthesis).  38 C.F.R. § 4.71a.  

According to Diagnostic Code 5054, a 100 percent rating is 
automatically assigned for one year following implantation of 
the prosthesis in the hip.  The veteran is seeking a 100 
percent rating beyond June 1, 2003, the date the 100 percent 
rating ended.  The veteran believes that his original rating 
under 38 C.F.R. § 4.30 should be extended beyond June 1, 2003 
based on a VA treatment record dated April 2003 that noted 
that the veteran requires more rehabilitation and will be out 
of work for at least six months. 

Under the law as applied to the undisputed facts in this 
claim, the Board can find no basis for an extension of 
temporary total disability benefits beyond June 1, 2003.  The 
veteran was already in receipt of a 100 percent schedular 
rating for a one-year period following the initial one-month 
award of a convalescent rating.  As such, the issue of a 
simultaneous temporary total disability rating through June 
1, 2003 is moot.  Simply stated, a convalescent rating would 
be of no benefit to the veteran as he was already rated at 
100 percent.  

With regard to a further extension of a convalescent rating 
beyond June 1, 2003, the veteran is not entitled to a further 
rating by law as the regulation states that the veteran can 
only receive an extension of 6 months beyond an initial 6 
months assigned, for a total of one year.  See 38 C.F.R. 
§ 4.30(b)(2).  Consequently, the regulation provides no 
authority for extension of an award under 38 C.F.R. § 4.30 
beyond one year from the effective date of the initial award.  
In addition, the regulation does not state that the 
convalescent award can be in the aggregate.  A convalescent 
rating, by its very nature, must be continuous.  

In this case, the veteran was already in receipt of a 100 
percent rating for a period of 13 months from April 2, 2002 
until June 1, 2003.  Per 38 C.F.R. § 4.30, he is not entitled 
to a further extension, even if the evidence demonstrated 
severe post-operative residuals, or immobilization by cast of 
one major joint or more without surgery, which is does not.  
In essence, extension of the rating beyond June 1, 1999, is 
precluded by law, regardless of the medical evidence of 
record.  Because the law, and not the evidence, is 
dispositive in this case, as a matter of law the claim for an 
extension of his temporary total disability benefits pursuant 
to 38 C.F.R. § 4.30 must be denied.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).

The provisions of the Veterans Claims Assistance Act (VCAA) 
have no effect on an appeal where the law, and not the 
underlying facts or development of the facts is dispositive 
in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002).

ORDER

Extension of temporary total disability benefits due to 
convalescence pursuant to 38 C.F.R. § 4.30 beyond June 1, 
2003 is denied.  


REMAND

The veteran seeks entitlement to an increased disability 
rating for a total left hip replacement, currently rated as 
30 percent disabling under Diagnostic Code 5054, hip 
replacement (prosthesis).  38 C.F.R. § 4.71a.  In this case, 
where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In any event, 
the Board finds that a remand for additional development is 
required before final appellate review of this issue.    

First, the VCAA provides that, upon receipt of a complete or 
substantially complete application, VA must notify the 
claimant and his representative, if any, of any information 
or lay or medical evidence not previously provided that is 
necessary to substantiate the claim pursuant to 38 U.S.C.A. § 
5013(a) and 38 C.F.R. § 3.59.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  This notice should indicate what 
information or evidence should be provided by the claimant 
and what information or evidence VA will attempt to obtain on 
the claimant's behalf.  38 C.F.R. § 3.59(b)(1).  The notice 
should also ask the claimant to provide any evidence in his 
possession that pertains to the claim. Id.  In this regard, 
the May 2003 and September 2003 VCAA letters are insufficient 
as to the increased rating claim on appeal.  The September 
2003 letter, in particular, incorrectly advises the veteran 
of the evidence necessary to establish service connection, as 
opposed to an increased rating.   

Therefore, a remand is required for the RO to issue a new 
VCAA letter that is compliant with 38 C.F.R. § 3.159(b)(1) 
and with all legal precedent.  

Second, the claims folder contains VA inpatient and 
outpatient treatment records from the VA Medical Center 
(VAMC) in West Palm Beach, Florida, dated through February 
2003.  However, in a December 2006 statement, the veteran has 
asserted treatment related to his left hip replacement at the 
VAMC at West Palm Beach from February 2003 through the 
present.  

In addition, the veteran indicated that he received treatment 
at the VAMC in Miami, Florida since 2002 and at a VA Clinic 
in Oakland Park, Florida since 2002.  These records have not 
been associated with the claims folder.

At present, the medical evidence does not provide a basis to 
grant the veteran's claim.  However, VA's duty to assist 
includes obtaining records of relevant VA medical treatment 
identified by the veteran.  38 U.S.C.A. § 5103A(c)(2) (West 
2002); 38 C.F.R. § 3.159(c)(2), (c)(3) (2006).  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA is charged with 
constructive knowledge of evidence generated by VA).  As 
these VA records may be pertinent to the claim, the RO should 
take appropriate steps to determine whether relevant VA 
medical records exist, and if so, to obtain them on remand.
   
The veteran is asked to assist, if possible, in obtaining 
these records to expedite the case.  He can submit these 
records to the RO, saving the RO time in attempting to obtain 
these records.

Third, with respect to the increased rating claim, where the 
available evidence is too old for an adequate evaluation of 
the veteran's current condition, VA's duty to assist includes 
providing a new examination.  Weggenmann v. Brown, 5 Vet. 
App. 281, 284 (1993).  The last VA examination determining 
the severity of his service-connected left hip disability was 
performed in September 2001, over five years ago.  A more 
current examination is warranted to adequately rate his 
current left hip disability, especially in light of his left 
hip replacement surgery in April 2002.  

Accordingly, the case is REMANDED for the following action:

1.	With respect to the increased rating for 
a total left hip prosthesis claim on 
appeal, the RO, by way of a new VCAA 
letter, must notify the veteran and his 
representative of any information or lay 
or medical evidence not previously 
provided that is necessary to 
substantiate the claim, of what 
information or evidence the veteran 
should provide, and of what information 
or evidence VA will attempt to obtain on 
his behalf.  The notice should also ask 
the veteran to provide any evidence in 
his possession that pertains to the 
claim.  The notice must comply with 
38 C.F.R. § 3.159(b)(1) and with all 
legal precedent.  

2.	The RO should contact the VAMC in West 
Palm Beach, the VAMC in Miami, and the 
VA Clinic in Oakland Park.  The RO 
should then attempt to secure all 
medical records for the veteran from the 
VAMC in Miami and from the VA Clinic in 
Oakland Park from 2002 to the present.  
The RO should also secure all records 
for the veteran from the VAMC in West 
Palm Beach from February 2003 to the 
present.  All attempts to secure these 
records, and any response received, must 
be documented in the claims folder.  The 
veteran is asked to assist, if possible, 
in obtaining these records.

3.	The RO should arrange for the veteran to 
be scheduled for a VA examination to 
determine the nature and current 
severity of his service-connected left 
hip disability, status post left hip 
replacement.  The examination should 
comply with AMIE protocols for the 
appropriate examination.  The veteran is 
hereby advised that failure to report 
for a scheduled VA examination without 
good cause shown may have adverse 
consequences for his claim.  The 
examination should include any test or 
study deemed necessary by the examiner.  
The claims folder must be made available 
for review for the examination and the 
examination report must state whether 
such review was accomplished.  

The examination must include range of 
motion findings.  The examiner is asked 
to identify and describe any current 
symptomatology, including any functional 
loss associated with his left hip 
disability due to more or less movement 
than normal, weakened movement, excess 
fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy 
of disuse, pain on pressure or 
manipulation, muscle spasm, or any other 
factor.  The examiner should specify any 
additional range-of-motion loss due to 
any of the above factors.  If there is 
no evidence of any of the above factors 
on examination, the examiner should so 
state.  

The examiner should also inquire as to 
whether the veteran experiences flare-
ups.  If so, the examiner should 
describe, to the extent possible, any 
additional functional loss or limitation 
of motion during such flare-ups.  

4.	After completing this development, the 
RO should readjudicate the increased 
rating issue on appeal, considering any 
new evidence secured since the last 
statement of the case (SOC) dated June 
2004.  If the disposition remains 
unfavorable, the RO should furnish the 
veteran and his representative with a 
supplemental statement of the case 
(SSOC) and afford the applicable 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


